Filed 8/9/16 P. v. Fields CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B255964

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA366220)
         v.

ZELOS FIELDS,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
George G. Lomeli, Judge. Affirmed.
                   Jennifer Peabody, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Margaret E.
Maxwell and Thomas C. Hsieh, Deputy Attorneys General, for Plaintiff and Respondent.
                                    INTRODUCTION


       A jury convicted Zelos Fields of two counts of first degree murder and two counts
of attempted murder, and found true the special allegations that Fields committed the
offenses for the benefit of a criminal street gang and he personally and intentionally
discharged a firearm that caused great bodily injury or death. The jury also found true
the special circumstance that Fields committed multiple murders. The trial court
sentenced Fields to two consecutive life terms without the possibility of parole, plus 130
years to life.
       Fields challenges his convictions and sentence on three grounds. First, he argues
the trial court erred by refusing his request to sever the trials of the two murder counts
from each other and from the attempted murder counts, and that this error violated his
rights to a fair trial and to due process. Second, Fields argues there was insufficient
evidence to support the jury’s finding that he personally discharged a firearm in one of
the murder charges. Finally, Fields argues there was insufficient evidence to support the
jury’s finding that he committed each of the offenses for the benefit of a criminal street
gang. We conclude that joinder was proper and did not result in a fundamentally unfair
trial or otherwise violate Fields’s constitutional rights, and that sufficient evidence
supported the firearm and gang enhancements. Therefore, we affirm.


                  FACTUAL AND PROCEDURAL BACKGROUND


       The People alleged that Fields murdered two men, Timothy Ballinger (count 1)
and Gouram Wallace, Jr. (count 4), on separate occasions, and attempted to murder two
other men, Derrick Boston and Demetrius Thomas (counts 2 and 3), on a third occasion.
In connection with each count, the People alleged Fields personally used and discharged




                                              2
a firearm causing great bodily injury or death (Pen. Code § 12022.53, subds. (b), (c),
(d))1 and that he committed each offense for the benefit of a criminal street gang
(§ 186.22, subd. (b)(1)(C)).


       A.     The Wallace Murder
       At approximately 2:00 a.m. on April 27, 2008, gunshots woke Kenyon Harris in
the apartment where he was staying on Figueroa Street. He got up from bed and looked
out the back window, but saw nothing. Later that morning, at 6:30 a.m., he discovered
Wallace’s body on the steps leading to the front door of the building. Wallace had been
shot six times.
       Police had no suspects in Wallace’s death until 11 days later when Ronisha Corbin
walked into the 77th Street Community Police Station and told Detective Eric Crosson
she had information about a homicide that may have occurred on a porch on Figueroa
Street. Corbin told the detective that one or two weeks earlier she was in an apartment
where members of the Rollin 60’s criminal street gang congregate. She was pretending
to be asleep at approximately 10:00 p.m. when several other people in the apartment,
including Fields and Jacob Cray (also known as J-Hood), began talking about a murder.
Corbin said Fields did most of the talking, and “kept on bringing it up like he was
nervous or something.” She told Detective Crosson, “[Fields] is like, ‘Hey cuz, you
know, we just went over there. Um, we chipped, uh, we chipped some nigga.’” Corbin
also overheard Fields say, “Me, Scooby, J-Hood, we all was in the car. . . . Like we was
just over there and we chipped some nigga on the porch, cuz.” Fields explained that they
shot Wallace because “he threw up some [gang sign] and it wasn’t 60’s, so we
[unintelligible] like boom, boom, boom, boom, boom and we started off.” Detective
Crosson asked Corbin, “Who do you think did the shooting? Did they say who actually



1      Undesignated statutory references are to the Penal Code.



                                             3
shot?” Corbin said, “[Fields], I know [Fields] did shoot. Um, and I think Jacob shot,
too.”
        Corbin told Detective Crosson that later that night, around midnight or 1:00 a.m.,
Fields and several others left the apartment to go back to the scene of the shooting. They
returned a couple of hours later when Corbin overheard Fields tell Jacob, “Oh yeah, well
we pass [by] there and, um, cuz still laid out there on the porch like don’t nobody know
he dead, like mother fuckers just think he’s homeless or like he asleep. He like he just
laid out there and nobody did nothing. It’s been a few hours. Ain’t nobody did shit.”
        When Detective Crosson asked Corbin if she knew what kind of gun had been
used in the shooting, Corbin told him that she had “play[ed]” with the gun’s magazine or
clip that evening and described the bullets to the detective. She said three or four bullets
were missing. She also said officers could likely find the gun in “a dope spot” at the
gang hangout or with Fields or another gang member. Detective Crosson later
determined that Wallace was the only person who had been killed on Figueroa Street
between January 2008 and May 8, 2008, when Corbin gave her statement to police.
        At Fields’s trial in 2014, the People introduced a recording and transcript of
Detective Crosson’s interview with Corbin. Corbin also testified in person. On the
witness stand she testified she overheard Fields “bragging about what happened” that
night, but she could not recall exactly what he had said. “I can say what I said six years
ago [to the police] is true. . . . [I]t’s not going to change.” She said she did recall Fields
saying, “‘[w]e just chipped a nigga on Fig.’” When asked more details about what she
heard, Corbin said she did not remember or could not say because she was “under a lot of
stress.” When the prosecutor asked, “Are you afraid to come in or is it just nerve-
wracking for you,” Corbin said, “Both.” The People then asked Corbin whether what she
had said to the police in 2008 was accurate, and Corbin said it was “very accurate” and
truthful.
        On cross-examination, counsel for Fields asked Corbin whether she “had
information that there were two shooters.” Corbin said, “I wouldn’t say it was
information of two shooters. It’s information of all these people being pretty much

                                               4
involved. I wouldn’t say – because I didn’t know who did the shooting. I just say they
all were involved. I couldn’t say he did the shooting, I couldn’t say either one of them
did the shooting.” On redirect examination, Corbin again confirmed that what she told
the police on May 8, 2008 was true. She also said that at the time she was still hanging
out with members of the Rollin 60’s gang, but eventually she began to distance herself
from them because she was afraid. She said she “can’t even go around to see my family
no more.”
       Fields testified in his defense. He said that, although he could not remember what
he did on April 27, 2008, he did not shoot Wallace. He also testified that a lot of
members of the Rollin 60’s gang hung out at the apartment where Corbin claimed she
overheard Fields, and that she had a grudge against him because he told others that her
“hygiene wasn’t up to par” after an intimate encounter with her. After an altercation
with Fields, Corbin reportedly told him, “I’m going to fuck you up.”


       B.     The Boston and Thomas Attempted Murders
       On the morning of May 1, 2008, four days after the Wallace killing, Derrick
Boston and Demetrius Thomas stood on the front porch of Boston’s home. A single man
approached them wearing a hoodie. As the man drew a gun from his waistband, the hood
fell off. The man said, “you all some tramps,” using a derogatory term for members of
the Eight Tray Gangster criminal street gang, and started shooting at Boston and Thomas
from about five feet away. Thomas tried to duck behind a wall but was shot in the back.
Boston ran toward the man and tried to grab the gun but was shot in the head. Both
Boston and Thomas survived the shooting, but Thomas was paralyzed below his chest.
       Police and prosecutors asked Thomas on four separate occasions to identify the
shooter. On May 13, 2008 Thomas, while still in the hospital and taking Vicodin and
morphine, failed to identify Fields from a photographic lineup. Much later, on December
21, 2009, Thomas identified Fields as the shooter at a live lineup at the 77th Street
station. At the preliminary hearing on June 23, 2010, Thomas again identified Fields as
the shooter. At trial in January 2014, however, Thomas could not identify Fields.

                                             5
Thomas said, “He was a lot younger back then. People change.” When asked if he was
sure that the person who shot him was the person he identified at the live lineup and the
preliminary hearing, Thomas replied yes.
       On cross-examination, Thomas acknowledged he had never seen Fields before the
day of the shooting and admitted he only saw him for “about two seconds.” When
counsel for Fields attempted to impeach Thomas with testimony from the preliminary
hearing in which he said he saw Fields for only one second, Thomas stated, “Man, I seen
the man.” Later, Thomas admitted that his memory of the shooter’s face was clearer two
weeks after the shooting when he was in the hospital than it was over a year later at the
live lineup. He also admitted that at the time of the live lineup he was taking the same
amount of painkillers he had taken while in the hospital.
       Boston also testified at trial. He confirmed the general details of the shooting but
did not identify Fields, who was in the courtroom, as the shooter. Boston had identified
Fields in a photographic lineup two weeks after the shooting and said the picture of
Fields “looks like the guy that shot me.” On cross-examination, however, Boston said a
police detective indicated which photo to pick “and I kind of rolled with it.” He
explained that the photo he circled looked most like the shooter among the six
photographs. He also said the shooter wore a hoodie that obscured his face, but Boston
maintained that he “got a little glimpse.”
       Boston admitted he had concerns about testifying in court because of “the street
code we live by. You know, you don’t tell on nobody.” He said he was afraid of “getting
shot again” for testifying against Fields. The People played a recorded phone message
Boston left for the prosecutor two weeks before the trial in which he said, “Everybody is
telling me if I testify I’m a dead man. My mama is scared. My girl is scared. . . . Uh,
my mama said she doesn’t want her house shot up again behind my bullshit. . . . I’m
coming on Friday anyway since I got subpoenaed, but I don’t want to do this shit. I don’t
want to do it.”




                                             6
       In his defense, Fields testified that he could not remember where he was on
May 1, 2008. He also stated he had never committed any crimes for the Rollin 60’s gang.


       C.     The Ballinger Murder


              1.      Testimony of Quincy Leftwich
       Timothy Ballinger was a member of the 74 Hoover gang and went by the moniker
“Groove.” On February 6, 2009 Ballinger and his female friend Quincy Leftwich were
walking Leftwich’s daughter to school. On their way back home, a white Camaro
approached a stop sign and waited as Ballinger and Leftwich walked toward the car. The
driver said to them, “Don’t I know you from somewhere?” Ballinger replied, “I don’t
know. Do I?” While Ballinger talked to the driver, Leftwich walked around the back of
the car and noticed two other people in the passenger and back seats. As she walked to
the middle of the next block, Leftwich heard gunshots and someone say, “all right, then,
Groove.” She dropped to the ground and watched as Ballinger ran down the street,
chased by the Camaro. The front passenger, a dark-skinned black male in his 20s, held a
gun out the passenger window, and Leftwich heard five more gunshots. Leftwich lost
sight of Ballinger as he turned a corner, but she heard more gunshots. Several minutes
later Leftwich ran in the direction she saw Ballinger and the Camaro turn. Before she
could find Ballinger a police officer approached her. Together they discovered Ballinger
dead in a residential driveway. Leftwich could not identify the shooter from a
photographic or live lineup, but she testified at trial that the person sitting in the front
passenger seat of the Camaro had the same skin tone as Fields.


              2.      Testimony of Daniel Harden
       That morning Daniel Harden heard gunshots from inside his home. He ran to his
living room window where he saw a black man get out of the passenger side of a white
Camaro and fire several more shots over the car, run over to see if the victim was dead,
and then get back into the car before it drove away. Later that day two police detectives

                                               7
interviewed Harden. He told them he “seen a guy just jump out, seen the sparks from his
gun, like, [o]h, shit. They is really shooting.” The detectives asked, “So he fired two
more shots when you’re looking?” Harden replied, “Yeah. When I looked he fired two
or three more shots again.”
       Harden told detectives that the shooter was a young, dark-skinned black male,
about five feet, seven inches tall, skinny, with short hair, wearing a white, short-sleeved
t-shirt and blue jeans. When asked if Harden could identify the shooter if he saw him
again, Harden said, “I doubt it because I couldn’t see his face that good. I just seen the –
when I was looking out the window, I just really seen the back of him.” When asked for
a description of his face, Harden reiterated that he “really couldn’t get the face.” Harden
said he saw only two people in the car. When detectives asked if he could identify the
shooter from a photographic lineup, Harden said he could not. At a live lineup on
December 21, 2009, Harden identified Fields as the shooter and the man who got out of
the passenger side of the Camaro.
       At the preliminary hearing and at trial, Harden said he did not see the face of the
person who got into the Camaro. Harden explained that he identified Fields at the live
lineup because, among the people in the lineup, Fields’s height, weight, body, and head
were most consistent with those of the shooter. “He was the closest one,” Harden said.
Harden also testified that he never saw anyone get out of the Camaro, he never saw
anyone from the Camaro fire any gunshots, and he never gave the police a description of
the shooter. He later admitted telling the police he saw a five-foot-seven-inch black male
get into a Camaro. He also admitted to telling a detective that he was afraid of possible
retaliation if he testified against Fields and that there were street gangs in the area where
he lived. An officer investigating Ballinger’s murder testified that, “when Mr. Harden
became aware of the gang allegations, he expressed concern for his safety, he expressed
his concern for testifying. He did not want to be in court, he did not want to see the
defendant.”




                                              8
               3.      Testimony of Tony Cray
       On December 30, 2009 a police detective interviewed Tony Cray (Cray), the
brother of Jacob Cray, and also a member of the Rollin 60’s gang. Cray, who was in
custody, told the detective that on the morning of the Ballinger murder, Fields and Rollin
60’s gang member Mark Thomas picked up Cray in a white Camaro. Thomas drove,
Fields sat in the front passenger seat, and Cray sat in back. Cray said, “we were just
driving around, man. And I didn’t even know he had the gun. And then I just seen the
boy and girl crossing the street. And then he called them to the car.” Cray said the “boy”
told Fields he knew him from somewhere, but the “girl” walked behind the car and kept
going. Fields asked the boy, “what do they call you . . . and then he shot.” Fields
“pulled the trigger, and the dude seen it, like [Fields] fucked up . . . the gun
jammed. . . . And then he took off.” Cray continued, “[Fields] hopped out, and [Fields]
chased him. . . . When we turn the corner, we just see [Fields] chasing that dude. That
dude running, like, in backyards or somewhere and [Fields], like, chasing after him. And
we heard the shots. And then like that, like bam. And then he came back and got in the
car. And I’m like, what the fuck? I’m like, man, drop me off.”
       At the outset of the interview, Cray said, “But if I tell, if I tell y’all anything and I
go to the county, man, you know what’s going to happen to me up in there. Y’all don’t
understand. Y’all just want me to tell you so y’all can have a case and everything.” Cray
said he would “rather just go out taking the rap than having my own homies kill me in
jail.” He continued, “fuck it, just book me. Because I’m not going to be no tattletale and
then wind up anyway getting dealt with.” Eventually Cray told the detective he did not
want to go to jail for a murder he did not commit. The detective assured Cray she had
turned off the recording devices on the table in the interview room, but a video camera
continued recording their conversation. Cray said, “Even though I’m telling the truth, but
it’s – but still, I’m paranoid, though. . . . And now I’ve got to worry about this shit when
I go to jail.” Cray eventually pleaded guilty to attempted murder of Ballinger and
testified at trial against Fields.



                                               9
       At trial, Cray repudiated virtually everything he said in the 2009 interview. He
claimed he was in the Camaro’s front passenger seat that morning while another gang
member, Anthony Jones, drove the car. Cray said Ballinger and Leftwich approached the
car and Ballinger asked for a ride. When Cray refused, Ballinger walked off, and Cray
shot him in the back. Cray explained the inconsistencies with his 2009 interview by
claiming to have been “under the influence of crystal meth” at the time of the interview.
When asked whether he had told the detective, “you think they won’t kill me themselves
if they find out I’m telling, man?” Cray replied, “I don’t recall. I was high. I don’t know
what you’re talking about.”
       The detective who interviewed Cray testified that Cray did not exhibit any
observable signs of being under the influence of methamphetamine. She also said that on
the day before Cray testified in court, Cray asked her, “If I took the time for it, don’t that
mean I did it, if I took the time for it, don’t that be what I got to say tomorrow, that I did
it and they’re going to let him go, right? . . . Because I was going to take the rap for it
right now, they going to say I did everything, and they going to let [him] go.”


              4.      Fields’s Testimony
       Fields testified that on the morning of February 6, 2009 he was at a friend’s house
with Jones and Thomas, among others. Fields said he never rode in a white Camaro that
morning and was not with Cray after he left their friend’s house. He also said he did not
shoot Ballinger.


       D.     Ballistics Evidence
       Police recovered three bullet casings from the Wallace murder scene and six from
the Boston/Thomas shootings. A police criminalist testified that all of the casings were
fired from the same gun.




                                              10
       E.     The Gang Evidence
       The People presented gang evidence from several witnesses, including Cray,
Corbin, Jones, and Fields, and introduced testimony from a gang expert, Officer Gilberto
Gaxiola. Gaxiola testified that the Rollin 60’s gang claimed certain territory in south
central Los Angeles and in 2008 and 2009 had approximately 1,200 members. He said
the gang’s primary activities were robbery, burglary, narcotics sales, vandalism, drive-by
shootings, murder, and witness intimidation. Gaxiola said rivals of the Rollin 60’s
include the Eight Tray Gangsters, called “tramps” by members of Rollin 60’s gang, and
the “Hoovers.” Gaxiola said the Eight Tray Gangsters claimed the area in which the
Ballinger murder and the Boston/Thomas attempted murders occurred, and the Hoovers
claimed the area where Wallace was killed. He opined that these crimes were committed
for the benefit of, or at the direction of, or in association with the Rollin 60’s street gang.
       The People also introduced prior convictions of two members of the Rollin 60’s
gang, Antonio King and Albert Hammler. A jury convicted King on April 30, 2009 for
an attempted murder and assault with a firearm that occurred on or about March 19,
2008. A jury convicted Hammler on November 26, 2008 for an attempted murder and
assault with a semiautomatic firearm that occurred on or about September 9, 2006.


       F.     The Verdict and Sentencing
       The jury found Fields guilty on all counts and found true the special allegations
that Fields committed the offenses for the benefit of, at the direction of, or in association
with a criminal street gang with the specific intent to promote, further, or assist in
criminal conduct by gang members under section 186.22, subdivision (b)(1)(C), and that
Fields personally and intentionally discharged a firearm in connection with each offense
that caused great bodily injury or death under section 12022.53, subdivision (d). The jury
also found true the special circumstance that Fields committed multiple murders under
section 190.2, subdivision (a)(3).




                                              11
       On counts 1 and 4, the murders of Ballinger and Wallace, the trial court sentenced
Fields to two consecutive life terms without the possibility of parole plus 25 years to life
on each count for the firearm enhancement under section 12022.53, subdivision (d). The
court did not impose an additional term for the gang enhancement under section 186.22,
subdivision (b)(1)(C). On counts 2 and 3, the attempted murders of Boston and Thomas,
the court sentenced Fields to two consecutive terms of 15 years to life, plus an additional
25 years to life on each for the firearm enhancement. Again the court did not impose any
additional term for the gang enhancement. The court ordered restitution of $14,042.32,
imposed various fines and fees, and credited Fields with 1,589 days. Fields filed a timely
notice of appeal.


                                      DISCUSSION


       A.     Joinder Did Not Prejudice Fields or Render the Trial Fundamentally
              Unfair
       Fields argues that the trial court committed reversible error by denying his motion
to sever the trials of the Wallace and Ballinger murders from each other, and the trial on
the Boston/Thomas attempted murders from the murder trials. Section 954 permits an
accusatory pleading to charge “‘two or more different offenses connected together in
their commission, . . . or two or more different offenses of the same class of crimes or
offenses’” under separate counts. “The law favors the joinder of counts because such a
course of action promotes efficiency.” (People v. Merriman (2014) 60 Cal.4th 1, 36-37;
see People v. Hartsch (2010) 49 Cal.4th 472, 493 (Hartsch).)
       Because the two murder counts and two attempted murder counts are crimes of the
same class, all of the crimes in this case come within the provisions of the statute. (See
People v. Jones (2013) 57 Cal.4th 899, 924 [“murder and attempted murder are of the
same class of crimes within the meaning of section 954”]; People v. Stanley (2006) 39
Cal.4th 913, 934 [“the charged murder [and] attempted murder . . . were all offenses of
the same class and were properly joined under section 954 in the first instance”]; People

                                             12
v. Miller (1990) 50 Cal.3d 954, 987 [“murder and attempted murder are both assaultive
crimes against the person and, as such, are ‘offenses of the same class’ expressly made
joinable by section 954”].) Thus, section 954 authorizes joinder of the counts against
Fields.
          Where section 954 authorizes joinder, the trial court still has discretion to order
severance “in the interests of justice and for good cause shown.” (§ 954; see People v.
Elliott (2012) 53 Cal.4th 535, 552 (Elliott).) To establish an abuse of discretion,
however, a defendant must make “a clear showing of potential prejudice.” (People v.
Stanley, supra, 39 Cal.4th at p. 934; see People v. Jones, supra, 57 Cal.4th at pp. 924-925
[“[t]he statutory requirements for joinder thus being satisfied, defendant ‘“can predicate
error in denying the motion only on a clear showing of potential prejudice”’”].) “Denial
of a motion for severance amounts to a prejudicial abuse of discretion if the trial court’s
ruling falls outside the bounds of reason.” (Hartsch, supra, 49 Cal.4th at p. 493; see
People v. Earle (2009) 172 Cal.App.4th 372, 387.) “We review a trial court’s decision
not to sever for abuse of discretion based on the record when the motion is heard.”
(People v. Cook (2006) 39 Cal.4th 566, 581; Elliott, supra, at p. 552.)
          Finally, even if the trial court did not abuse its discretion in denying severance, we
may still reverse if the record shows that joinder resulted in “‘“gross unfairness depriving
the defendant of due process of law.”’” (People v. Earle, supra, 172 Cal.App.4th at
p. 409; see People v. Capistrano (2014) 59 Cal.4th 830, 853 (Capistrano); People v.
Soper (2009) 45 Cal.4th 759, 783 (Soper).) “[T]his rule places a ‘high burden’ on the
appealing defendant.” (People v. Earle, supra, at p. 409; see Soper, supra, at p. 783.)


                 1.     The Trial Court Did Not Abuse Its Discretion in Denying the
                        Motion To Sever
          In exercising its discretion in determining whether to sever combined charges, “a
trial court should consider (1) whether the evidence relating to the various charges would
be cross-admissible in separate trials, (2) whether some of the charges are unusually
likely to inflame the jury against the defendant, (3) whether a weak case has been joined

                                                13
with a strong case or with another weak case, and (4) whether one of the charges is a
capital offense or the joinder of the charges converts the matter into a capital case.”
(Elliott, supra, 53 Cal.4th at p. 551; see Capistrano, supra, 59 Cal.4th at pp. 848-849;
People v. Cook, supra, 39 Cal.4th at p. 581.) While the last factor was not at issue here,2
Fields argues that none of the remaining factors supported joinder.
                     a.     Cross-admissibility
       The trial court found that there was a “sufficient degree of cross-admissibility of
evidence” because the People alleged the same gun was used to shoot Wallace, Boston,
and Thomas, and Fields was the gunman in each case. The court also found cross-
admissibility on the issue of motive, because all of the crimes resulted from “gang
retaliation and/or are just gang related.” The court also found there was “some cross-
admissibility” with respect to identification. Fields concedes these commonalities but
argues at length that they are insufficient to show sufficient cross-admissibility.
       “‘We frequently have observed that if evidence underlying the offenses in
question would be “cross-admissible” in separate trials of other charges, that
circumstance normally is sufficient, standing alone, to dispel any prejudice and justify a
trial court’s refusal to sever the charged offenses.’” (Hartsch, supra, 49 Cal.4th at p. 493;
see People v. Gonzales (2011) 52 Cal.4th 254, 282 (Gonzales).) Moreover, the absence




2        Although this is not a capital case, Fields argues his sentence of life without the
possibility of parole triggers the heightened standard applied in capital cases where
joinder gives rise to a special circumstance allegation. (See People v. McKinnon (2011)
52 Cal.4th 610, 632 (McKinnon).) Such a heightened standard, however, would have
little effect in this case because a jury could have found the multiple murder special
circumstance true even if Fields had been tried separately for the murders of Wallace and
Ballinger. (See People v. Manriquez (2005) 37 Cal.4th 547, 575 [joinder had “minimal
effect” on the sentence for four murders committed over the course of one year, where
“the evidence as to each homicide indicated that defendant intentionally killed with
premeditation and deliberation, providing a compelling basis for four convictions of first
degree murder and a true finding as to multiple murder even if defendant had been tried
separately for each homicide”].)


                                             14
of any cross-admissible evidence “‘would not be sufficient to establish prejudice where
(1) the offenses were properly joinable under section 954, and (2) no other factor relevant
to the assessment of prejudice demonstrates an abuse of discretion.’” (Capistrano, supra,
59 Cal.4th at pp. 849-850; see People v. O’Malley (2016) 62 Cal.4th 944, 968 [under
section 954.1, “‘“evidence concerning the one offense or offenses need not be admissible
as to the other offense or offenses”’” to permit joinder].)
       Here, even if the trial court erred in finding there was some cross-admissibility of
evidence among the charges against Fields, joinder was proper because none of the other
factors shows an abuse of discretion in ordering joinder. (See McKinnon, supra, 52
Cal.4th at pp. 630-631 [“[w]e need not, and do not, decide th[e] question [of cross-
admissibility], however, because . . . defendant fails to establish that, notwithstanding any
absence of cross-admissibility, he was unfairly prejudiced by joinder of the two murder
cases”].)


                     b.      Likelihood of Inflammatory Evidence
       “To discharge his burden of showing prejudice from the joinder of the charges
arising from the two incidents, [a] defendant must show that one of the charged offenses
was substantially more inflammatory than the other or was supported by significantly
stronger evidence.” (Elliott, supra, 53 Cal.4th at p. 553.) Where the evidence underlying
each of the counts joined in a single trial is similar in nature and equally reprehensible,
the likelihood that any particular evidence will “unduly inflam[e]” the jury is remote.
(See McKinnon, supra, 52 Cal.4th at p. 631 [no unduly inflammatory evidence where two
killings were each “cruel and brutal and committed for seemingly trivial reasons”];
People v. Gonzales (2011) 52 Cal.4th 254, 282 [shooting of an elderly grocer in the
course of a robbery and murders of two teenagers in retaliation for a gang murder were
both “reprehensible and senseless”]; Alcala v. Superior Court (2008) 43 Cal.4th 1205,
1227 [one offense was not “‘unusually likely to inflame’ a jury” where evidence
underlying all five charges of sexual assault and murder was “‘similar in nature and
equally gruesome’”].)

                                             15
       None of the evidence introduced in connection with the four counts against Fields
“was especially likely, or more likely than the other, to inflame the jury’s passions.”
(McKinnon, supra, at p. 631.) In each instance of murder and attempted murder, Fields
walked or drove up to a targeted individual and shot him in cold blood. Each of these
acts was “reprehensible and senseless”; none of them was “significantly more
inflammatory than the other.” (Gonzales, supra, 52 Cal.4th at p. 282; see Elliott, supra,
53 Cal.4th at p. 553.)
       Fields concedes that each incident involved inflammatory evidence but argues that
their cumulative effect was “extremely prejudicial.” Fields cites Williams v. Superior
Court (1984) 36 Cal.3d 441, in which the Supreme Court observed that evidence of gang
membership, where it is the “sole distinctive factor” allegedly common to multiple
counts, “might indeed have a very prejudicial, if not inflammatory effect on the jury in a
joint trial.” (Id. at p. 453.)
       The Supreme Court decided Williams, however, before the legislature enacted the
Street Terrorism Enforcement and Prevention Act, which created sentencing
enhancements for gang-related crimes. (Stats. 1989, ch. 930, § 5.1 (STEP Act).) The
STEP Act made evidence of gang membership admissible especially where, as here, the
gang allegations were “inextricably intertwined” with the charged offenses such that the
potential for undue prejudice was decreased. (People v. Hernandez (2004) 33 Cal.4th
1040, 1048; see People v. Garcia (2016) 244 Cal.App.4th 1349, 1357; People v. Williams
(2009) 170 Cal.App.4th 587, 609 [“[g]ang evidence . . . is relevant and admissible to
prove the elements of the substantive gang crime and gang enhancements”].) Moreover,
since 1984, when the Supreme Court decided Williams, the Court has upheld joinder in
cases involving gang-related crimes. (See, e.g., McKinnon, supra, 52 Cal.4th at pp. 620,
631 [evidence that one murder was “connected to a prior gang-related murder” was not
“unduly inflammatory”]; Gonzales, supra, 52 Cal.4th at p. 282 [evidence that victims
“were targeted because they fit the profile of members of a rival gang” was not
“particularly inflammatory”]; see also People v. Burnell (2005) 132 Cal.App.4th 938, 947



                                             16
[the minimal likelihood of prejudice from gang allegations was outweighed by the
benefits of joinder].)


                         c.   Potential “Spillover” Effect of a Strong Case on a Weak Case
       Fields argues that the evidence relating to the Wallace murder “was particularly
weak and, by permitting the joinder of all [four counts], the prosecution was able to
significantly bolster the evidence with the spillover effect from the other [three counts].”
The individual aspects and evidence supporting one charge, however, frequently will
differ from another joined charge. (Soper, supra, 45 Cal.4th at p. 781.) “A mere
imbalance in the evidence . . . will not indicate a risk of prejudicial ‘spillover effect,’
militating against the benefits of joinder and warranting severance of properly joined
charges.” (Ibid.) Instead, a defendant must show sufficient disparity among joined
counts such that “‘“‘the “spillover” effect of aggregate evidence on several charges might
well alter the outcome of some or all of the charges.’”’” (Capistrano, supra, 59 Cal.4th
at p. 848.)
       Contrary to Fields’s assertion, the evidence supporting his conviction for
Wallace’s murder was substantial. Corbin, who had known Fields for some time and had
at least one intimate encounter with him, testified that she overheard Fields “bragging”
about a shooting for which he took responsibility. Among other things, she heard Fields
say, “we chipped some nigga on the porch.” Corbin also told police that Fields and his
companions left the apartment in the middle of the night, and when they returned Fields
said the body was still there. Corbin told police she knew Fields shot at the man and
believed an accomplice may also have fired shots.
       Other evidence corroborated many of the details of the crime related by Corbin.
For example, Harris testified that he found Wallace’s body on a porch the morning after
the shooting. He also testified that he heard gunshots hours before finding Wallace,
which corroborated what Corbin overheard Fields say when he returned to the apartment
after driving past the scene of the shooting again. Detective Crosson’s testimony that
Wallace was the only person who had been killed on Figueroa Street between January

                                              17
2008 and May 8, 2008 further confirmed Corbin’s testimony that the shooting occurred
on Figueroa Street and within the approximate time frame she gave police. Although
Corbin equivocated on some aspects of her testimony at trial, she confirmed that what she
had told police in 2008 was accurate and explained that she was afraid to testify in court.
And ballistics evidence showed that the gun used in the Wallace murder was the same as
the gun used in the Boston/Thomas shootings. (See Gonzales, supra, 52 Cal.4th at p. 282
[“evidence showed that the same gun, and thus inferentially its bearer, was present at
both of the murders”].)
       Thus, the evidence that Fields killed Wallace was not significantly weaker than the
evidence that he killed Ballinger and tried to kill Boston and Thomas. The prosecution’s
case with respect to each crime was strong but not overwhelming. Although the type and
strength of evidence introduced in connection with each count against Fields may have
differed, those differences did not cause the evidence in the aggregate to alter the
outcome of some or all of the charges. (See Capistrano, supra, 59 Cal.4th at p. 848.)
“‘[D]efendants are not entitled to severance merely because they may have a better
chance of acquittal in separate trials.’” (Soper, supra, 45 Cal.4th at p. 781.)


              2.     Joinder Was Not Grossly or Fundamentally Unfair
       Fields argues that, even if the trial court did not abuse its discretion in denying his
motion for severance, trying the Wallace, Boston/Thomas, and Ballinger counts together
“rendered [his] trial fundamentally unfair in violation of his Fifth, Sixth and Fourteenth
Amendment rights.” In support of his contention that joinder prejudiced him, Fields
points to the prosecutor’s comment in closing argument, “When you look at everything
together, it becomes clear . . . the defendant committed . . . all four of these crimes.”
       “In resolving a claim that joinder resulted in gross unfairness in violation of a
defendant’s right to a fair trial and due process, we have observed that a judgment will be
reversed on this ground only if it is ‘reasonably probable that the jury was influenced [by
the joinder] in its verdict of guilt.’” (People v. Merriman, supra, 60 Cal.4th at p. 49; see
People v. Bean (1988) 46 Cal.3d at 919, 940.) “[W]e look to the evidence actually

                                              18
introduced at trial to determine whether ‘a gross unfairness has occurred such as to
deprive the defendant of a fair trial or due process of law.’” (People v. Bean, supra, at p.
940; accord, Elliott, supra, 53 Cal.4th at p. 552.) “Appellate courts have found ‘“no
prejudicial effect from joinder when the evidence of each crime is simple and distinct,
even though such evidence might not have been admissible in separate trials.”’” (Soper,
supra, 45 Cal.4th at p. 784.)
       Here, the evidence underlying all of the crimes was relatively straightforward and
distinct, and was “independently ample” to support each of Fields’s convictions. (See
Soper, supra, 45 Cal.4th at p. 784.) One or more eyewitnesses identified Fields as the
gunman in the Boston/Thomas and Ballinger shootings, and Fields’s words, as
corroborated by other evidence, supported his conviction for the Wallace murder.
Ballistics evidence demonstrated the same gun was used to kill Wallace and to shoot
Boston and Thomas, supporting the inference that Fields shot all three men. Although
several witnesses at trial retracted or revised portions of their prior statements, the People
introduced recordings of their interviews with police that occurred immediately following
or shortly after the commission of the crimes, as well as evidence that the witnesses’
concerns for their safety may have caused them to alter their testimony in court. The jury
could reasonably have decided to, and apparently did, credit the witnesses’ earlier
statements. Fields’s trial was not fundamentally unfair, and joinder of the charges
relating to the three shootings did not result in a denial of due process. (See People v.
Elliott, supra, 53 Cal.4th at p. 552 [trial was not “grossly unfair” where the testimony of
one or more eyewitnesses identified the defendant as the gunman involved in each
incident]; People v. Cook, supra, 39 Cal.4th at p. 583 [trial was not fundamentally unfair
in light of a pretrial statement from a witness who heard the defendant admit
responsibility for murder shortly after it occurred, the testimony of eyewitnesses
identifying the defendant as the perpetrator, and evidence of the use of the defendant’s
gun in two of three killings].)




                                             19
       B.     There Was Sufficient Evidence To Support the Jury’s Finding That Fields
              Personally Discharged a Firearm Injuring or Killing Wallace
       In connection with the Wallace murder, the jury found true the allegation that
Fields personally and intentionally discharged a firearm causing great bodily injury or
death to Wallace within the meaning of section 12022.53, subdivision (d).3 Fields
contends the evidence is insufficient to support this finding.
       The judge instructed the jury with CALJIC No. 17.19.5, in pertinent, part, as
follows:
       “It is alleged in Counts 1 and 4 that the defendant intentionally and personally
discharged a firearm and proximately caused great bodily injury to a person during the
commission of those crimes. If you find the defendant guilty of one or more of the
crimes thus charged – we’re talking about counts 1 and 4 – you must determine whether
the defendant intentionally and personally discharged a firearm and . . . proximately
caused great bodily injury or death to a person in the commission of those
felonies. . . . The term ‘intentionally and personally discharged a firearm,’ as used in this
instruction, means that the defendant must have intentionally discharged it. . . . The
proximate cause of great bodily injury or death is an act or omission that sets in motion a
chain of events that produces . . . as a direct, natural, and probable consequence of the act
or omission the great bodily injury or death and without which the great bodily injury or
death would not have occurred.”
       Fields argues that neither Corbin’s testimony nor the ballistics evidence “put the
gun in [Fields’s] hand on the night of the Wallace homicide or established that [Fields]
personally discharged a firearm in the Wallace homicide.” Fields argues that Corbin’s
testimony established only that Fields “participated in the shooting of Wallace.”



3      Section 12022.53, subdivision (d), provides that a defendant who personally and
intentionally discharges a firearm and proximately causes great bodily injury or death in
the commission of certain felonies shall be punished by an additional and consecutive
term of imprisonment of 25 years to life.


                                             20
       “‘“We review the sufficiency of the evidence to support an enhancement using the
same standard we apply to a conviction.”’” (People v. Bryant (2011) 191 Cal.App.4th
1457, 1472; see People v. Carrasco (2006) 137 Cal.App.4th 1050, 1058.) Thus, “‘we
review the entire record in the light most favorable to the judgment to determine whether
it contains substantial evidence—that is, evidence that is reasonable, credible, and of
solid value—from which a reasonable trier of fact could find the defendant guilty beyond
a reasonable doubt. [Citation.] We presume every fact in support of the judgment the
trier of fact could have reasonably deduced from the evidence.” (People v. Livingston
(2012) 53 Cal.4th 1145, 1170.) Circumstantial evidence may support a true finding on a
sentencing enhancement. (See People v. Law (2011) 195 Cal.App.4th 976, 983; People
v. Monjaras (2008) 164 Cal.App.4th 1432, 1436.) “If the circumstances reasonably
justify the trier of fact’s findings, reversal of the judgment is not warranted simply
because the circumstances might also reasonably be reconciled with a contrary finding.
[Citation.] “A reviewing court neither reweighs evidence nor reevaluates a witness’s
credibility.”’” (People v. Livingston, supra, at p. 1170.)
       Substantial circumstantial evidence supports the jury’s finding that Fields
personally discharged a firearm causing Wallace’s death. Corbin overheard Fields “brag”
about the crime, consistently using the term “we” to refer to the shooters, thereby
implicating himself. Other evidence corroborated many of the details of Wallace’s
murder, as Fields described them in the Rollin 60’s hangout. In addition, ballistics
evidence showing that the gunman used the same gun in the Wallace murder as the
Boston/Thomas shootings supports the inference that Fields shot Wallace. (See
Gonzales, supra, 52 Cal.4th at p. 282.) The fact that Jacob Cray may also have been a
shooter does not negate the evidence that Fields personally and intentionally discharged a
firearm. Even if, as Fields suggests, the jury could have reasonably inferred from the
evidence that he was merely “involved in the Wallace homicide” and did not actually
shoot Wallace, the jury also could have reasonably inferred that Fields did shoot him.
Therefore, substantial evidence supported the jury’s finding. (See People v. Albillar
(2010) 51 Cal.4th 47, 60 [“[i]f the circumstances reasonably justify the trier of fact’s

                                             21
findings, reversal of the judgment is not warranted simply because the circumstances
might also reasonably be reconciled with a contrary finding”]; People v. Vasquez (2015)
239 Cal.App.4th 1512, 1517 [“[w]e must accept logical inferences that the jury might
have drawn from the evidence although we would have concluded otherwise”].).


       C.     There Was Sufficient Evidence To Support the Jury’s Finding on the
              Gang Enhancement
       The jury found true the allegation that Fields committed each of the crimes for the
benefit of, at the direction of, or in association with a criminal street gang within the
meaning of section 186.22, subdivision (b)(1)(C). Fields does not dispute that he was a
member of the Rollin 60’s gang, nor does he challenge the jury’s finding that he acted
with the specific intent to promote, further, or assist criminal conduct by gang members.
Fields argues that the evidence is insufficient to support the jury’s finding because the
People failed to show that the Rollin 60’s gang engaged in a pattern of criminal gang
activity at the time Fields murdered Wallace and Ballinger and attempted to murder
Boston and Thomas.
       “Section 186.22, subdivision (b)(1), enhances the sentence for ‘any person who is
convicted of a felony committed for the benefit of, at the direction of, or in association
with any criminal street gang, with the specific intent to promote, further, or assist in any
criminal conduct by gang members . . . .” (People v. Livingston, supra¸ 53 Cal.4th at
p. 1170; see People v. Rodriguez (2012) 55 Cal.4th 1125, 1138 [“[t]he enhancement
under section 186.22(b)(1) punishes gang-related conduct, i.e., felonies committed with
the specific intent to benefit, further, or promote the gang”].) Section 186.22,
subdivision (f), defines “criminal street gang” as “any ongoing organization, association,
or group of three or more persons, whether formal or informal, having as one of its
primary activities the commission of one or more of the criminal acts enumerated [in
section 186.22, subdivision (e)], having a common name or common identifying sign or
symbol, and whose members individually or collectively engage in or have engaged in a
pattern of criminal gang activity.”

                                              22
       Section 186.22, subdivision (e), defines “pattern of criminal gang activity” as “the
commission of, attempted commission of, . . . or conviction of two or more of [a list of
offenses, which includes attempted murder and assault with a deadly weapon]
. . . provided at least one of these offenses occurred after [September 26, 1988] and the
last of those offenses occurred within three years after a prior offense, and the offenses
were committed on separate occasions, or by two or more persons.” The trial court
instructed the jury on the definition of “pattern of criminal gang activity” consistent with
section 186.22, subdivision (e).
       To demonstrate a pattern of criminal activity the People introduced evidence of
two prior convictions for attempted murder and assault with a firearm committed by
Antonio King and Albert Hammler, both members of the Rollin 60’s gang. The dates of
conviction in the King and Hammler cases are April 30, 2009 and November 26, 2008,
respectively. Fields argues that because, with the exception of the Ballinger murder
(which occurred on February 6, 2009), King and Hammler were convicted after Fields
committed all of the crimes in this case (on April 27, 2008 and May 1, 2008), the People
cannot use those convictions as predicate offenses to establish a pattern of criminal
activity under section 186.22.
       Fields’s argument contravenes the plain language of section 186.22, subdivision
(e), and Supreme Court authority. Section 186.22, subdivision (e), provides that the
prosecution may demonstrate a “pattern of criminal gang activity” by introducing
evidence of “the commission of, attempted commission of, . . . or conviction of two or
more” enumerated offenses. “The Legislature’s use of the disjunctive ‘or’ in the
language just quoted indicates an intent to designate alternative ways of satisfying the
statutory requirements.” (People v. Loeun (1997) 17 Cal.4th 1, 9.) The predicate
offenses introduced by the People in this case involved “the commission of” offenses
enumerated by the statute that occurred before Fields committed the first of his crimes on
April 27, 2008: King committed attempted murder and assault with a firearm on or about
March 19, 2008, and Hammler committed attempted murder and assault with a



                                             23
semiautomatic firearm on or about September 9, 2006. Therefore, King and Hammler’s
offenses establish a pattern of criminal gang activity under section 186.22.4
       Moreover, the Supreme Court has held that predicate offenses demonstrating a
pattern of criminal activity are not limited to those where the dates of conviction pre-date
the date the defendant committed the charged offense. Indeed, as Fields concedes, the
People could have used the current charged offenses to prove a predicate offense. (See
People v. Quang Minh Tran (2011) 51 Cal.4th 1040, 1046 [“a predicate offense may be
established by evidence of the charged offense”]; People v. Loeun, supra, 17 Cal.4th at
pp. 10-11 [“the prosecution can establish the requisite ‘pattern’ exclusively through
evidence of crimes committed contemporaneously with the charged incident”]; People v.
Gardeley (1996) 14 Cal.4th 605, 625 [same].)
       The authorities cited by Fields do not support his interpretation of section 186.22,
subdivision (e). As Fields recognizes, People v. Godinez (1993) 17 Cal.App.4th 1363
held that crimes “occurring” after the charged offense cannot serve as predicate offenses
to prove a pattern of criminal gang activity. (Id. at p. 1369; see People v. Duran (2002)
97 Cal.App.4th 1448, 1458 [“[c]rimes occurring after the charged offense cannot serve as
predicate offenses to prove a pattern of criminal gang activity”; italics deleted].) These
cases focus on the date that the predicate offense “occurred,” or in the language of section
186.22, subdivision (e), the date the offense was “committed,” not the date of conviction.
(See People v. Duran, supra, at p. 1458 [because the robbery alleged as a predicate
offense occurred on December 3, 1999, two days after the defendant committed the
charged offense the prosecution could not use it to prove a gang enhancement].)



4      Even if, as Fields argues, the prosecution focused on the “convictions” of King
and Hammler to demonstrate a pattern of criminal activity, our review of the jury’s
finding for sufficient evidence is not limited to the words used by the prosecutor.
Instead, we review the record in its entirety and in the light most favorable to the
judgment to determine whether it contains substantial evidence. (People v. Livingston,
supra, 53 Cal.4th at p. 1170.) Exhibits 114 and 115, the minute orders in the King and
Hammler cases, include the dates on which the two gang members committed the
charged offenses.

                                             24
                                     DISPOSITION


         The judgment is affirmed.




               SEGAL, J.



We concur:




               PERLUSS, P. J.




               GARNETT, J.*




*Judge  of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                           25